DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 186-192 in the reply filed on 02/08/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 191 & 192 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 191 & 192, the limitations “[...] wherein the non-fluidic transfer mechanism comprises an acoustic transfer mechanism that comprises the use of acoustic energy that produces a standing acoustic wave within the microfluidic device” & “[...] wherein the non-fluidic transfer mechanism comprises an acoustic transfer mechanism that uses an acoustic energy source that is configured to provide acoustic streaming within the microfluidic device” are unclear since the limitations do not set forth any steps involved in the method. A claim is 
The term "d) quantifying a biological response within at least one of the one or more partitions" in claim 189 is a relative term which renders the claim indefinite.  The term "biological response" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 186-190 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Breinlinger et al. (US 2016/0199837).
Regarding claim 186, Breinlinger et al. teach a method comprising: 
a) capturing a first set of one or more objects (e.g., micro-objects 270) in one or more hydrodynamic traps (i.e., “isolation structure 250 defining an isolation 
b) selectively or collectively transferring at least a subset of the first set of one or more objects from the one or more hydrodynamic traps into one or more partitions using a non-fluidic transfer mechanism selected from the group consisting of a magnetic transfer mechanism, an acoustic transfer mechanism, and any combination thereof (i.e., “DEP forces are applied to one or more portions of microfluidic circuit 120 in order to transfer a single micro-object from the flow path 106 into a desired microfluidic sequestration pen. [...] DEP forces are used to selectively remove a micro-object from a sequestration pen that was previously collected in accordance with the teachings of the instant invention.” ¶ 0110), wherein the one or more partitions are adjacent to the one or more hydrodynamic traps and are also formed within the microfluidic device (see Figs. 2-13 for example). 

Regarding claims 187-190, Breinlinger et al. teach the method:
187.	further comprising, after the transferring in step (b), the steps of: c) capturing at least a second set of one or more objects in the one or more hydrodynamic traps, and d) selectively or collectively transferring at least a subset of the at least second set of one or more objects into the one or more partitions using the non-fluidic transfer mechanism (i.e., “DEP forces are applied to one or more portions of microfluidic circuit 120 in order to transfer a single micro-object from the flow path 106 into a desired microfluidic sequestration 
188.	further comprising the step of: e) removing the subset of the first set of one or more objects from the one or more partitions using the non-fluidic transfer mechanism (i.e., “DEP forces are used to selectively remove a micro-object from a sequestration pen that was previously collected in accordance with the teachings of the instant invention.” ¶ 0110);
189.	wherein the first set of one or more objects comprises cells, and further comprising the steps of: c) introducing a compound (e.g., assay material ¶ 0082+) into at least one of the one or more partitions; and d) quantifying a biological response within at least one of the one or more partitions (i.e., “The selected biological micro-objects can be allowed to produce the analyte of interest, which can diffuse from the unswept regions into the swept region, where the analyte of interest can react with the assay material to produce localized detectable reactions, each of which can be correlated to a particular unswept region. Any 
190.	wherein the non-fluidic transfer mechanism comprises a magnetic transfer mechanism that comprises the use of one or more magnets and a magnetic track disposed within the microfluidic device (i.e., “the micro-objects can be magnetic beads. In such embodiments, a magnet can be used to induce micro-object movements rather than repositioning the microfluidic device.” ¶ 0026+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 191 & 192 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breinlinger et al. (US 2016/0199837) in view of Fedorov et al. (US 2006/0223185).
Regarding claims 191 & 192, Breinlinger et al. do not explicitly teach wherein the one or more partitions comprise structural resonance features, and wherein the non-fluidic transfer mechanism comprises an acoustic transfer mechanism.
Fedorov et al. teach wherein a partition comprises structural resonance features(e.g., a tapered passage Fig. 2 & ¶ 0018), and wherein a transferring employs an acoustic energy (a cell transfer into the tapered passage via a narrow opening is performed by causing a piezoelectric actuator to generate a standing wave, Abstract & ¶ 0018, 0076). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Breinlinger et al., in order to have provided wherein a partition comprises structural resonance features, and wherein a transferring employs an acoustic energy, as previously disclosed by Fedorov et al., for the benefit of achieving a microfluidic device with a high-throughput (Fedorov et al. ¶ 0018-0019, 0071) by manipulating cells using imparted energy from a standing wave generated by an actuator (Fedorov et al., ¶ 0019).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798